By the Court.

Starnes, J.,
delivering tbe opinion.
[1.] This record shows that the agreement was, to refer this case to Judge Perkins, as a sort of arbitrator, and not to the Superior Court. There -was no reservation, in the order- of reference, of the right of either party to except and bring his writ of error; and altogether, it impresses us as very plain, that the reference was made in the manner in which.it'was, for the purpose of obtaining a speedy and final disposition of the case, by the decision of Judge Perkins.
We do not mean to discourage the convenient practice of presenting to this Court, a writ of error based on a decision, made upon a case stated, when this is in conformity with the understanding of the parties, and so appears in the record. We mean only to say, that according to this record, in our opinion, it does not appear that it was the intention of the parties to sue out a writ of error, and that this was not such “ decision, sentence, judgment or decree”, as was contemplated by the organic law of this Court.